ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that ERNEST DE STEFANO of HAM-MONTON, who was admitted to the bar of this State in 1980, be publicly reprimanded for violating RPC 1.1(a) (gross neglect) and RPC 1.3 (failure to act with reasonable diligence), and good cause appearing;
*171It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and ERNEST DE STE-FANO is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Office of Attorney Ethics and the Disciplinary Review Board for appropriate administrative costs incurred in the prosecution of this matter.
WITNESS, the Honorable Robert L. Clifford, Presiding Justice, at Trenton, this 15th day of November, 1994.